Exhibit 10.1


 
AMENDMENT NO. 1 TO
 
BRANCH PURCHASE AND ASSUMPTION AGREEMENT
 
This Amendment No. 1 to the Branch Purchase and Assumption Agreement (this
“Amendment”), dated as of August 31, 2010, is entered into by and between First
Mid-Illinois Bank & Trust, N.A., a national association with its main office
located in Mattoon, Illinois (“Buyer”), and First Bank, a Missouri state
chartered bank with its main office located in Creve Coeur, Missouri
(“Seller”).  Capitalized terms used but not defined in this Amendment have the
respective meanings assigned to them in the Agreement.
 
WHEREAS, Buyer and Seller have entered into that certain Branch Purchase and
Assumption Agreement, dated as of May 7, 2010 (the “Agreement”), pursuant to
which, among other things, Buyer agreed to acquire certain assets, and to assume
certain liabilities, from Seller, upon the terms and subject to the conditions
set forth therein (the “Acquisition”); and
 
WHEREAS, the parties hereto desire to amend the Agreement as set forth below.
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
 
ARTICLE I
 
AMENDMENTS
 
Notwithstanding anything to the contrary contained in the Agreement, the
Agreement is hereby amended in the following respect:


Section 1.1 Schedule 1.1(a) to the Agreement is hereby amended to remove the
following Branch Office from the list of Owned Real Property to be transferred
by Seller to Buyer at Closing: “331 East Main Street, Knoxville, Illinois
61448.”
 
Section 1.2 Section 1.1(d) of the Agreement is hereby amended and restated in
its entirety to read as follows:
 
“(d)           Loans.  All loans or extensions of credit listed on Schedule
1.1(d) and all loans or extensions of credit made from the date of Schedule
1.1(d) up to the Closing Date and attributable to the Branch Offices (the
“Preclosing Loans,” and together with all loans and extensions of credit listed
on Schedule 1.1(d), the “Loans”), plus accrued but unpaid interest on such Loans
through the Closing Date; provided, however, that, unless otherwise agreed to by
the parties, the Loans shall not include (i) any loans or extensions of credit
that, at the Measurement Date or the Closing Date, (A) are on nonaccrual status,
(B) are 30 days or more past due, (C) are classified as “substandard,”
“doubtful” or “loss” as of the date of the most recent examination of Seller or,
in the reasonable judgment of Buyer and applying Seller’s rating system in a
manner consistent with its past practices, would be rated watch or lower, (D)
have had insurance force-placed, (E) are in connection with a borrower that has
filed a petition for relief under the United States Bankruptcy Code prior to the
Closing Date, (F) have specific reserves as shown on Seller’s books and records,
of (G) are excluded pursuant to Section 7.6, or (ii) any loans subject to
Participation Agreements in the event that Seller, as of the Closing Date, has
not obtained from all participants under the respective Participation Agreement
waivers of the participants’ right to put-back their portion of any participated
loan in the event that Seller assigns or transfers Seller’s interest in the
participated loan.  Notwithstanding the foregoing, the loans listed on Schedule
1.1(d)(i) shall be excluded from the Assets and all of such excluded loans shall
be retained by Seller (collectively, with the loans excluded pursuant to clauses
(i) and (ii) of this Section 1.1(d), the “Excluded Loans”).
Section 1.3 Schedule 1.1(e) to the Agreement is hereby amended to include the
items listed on Schedule A hereto, and such items will constitute Personal
Property for purposes of the Agreement.  Schedule 1.1(e) to the Agreement is
hereby further amended to exclude the items listed on Schedule B hereto, and
such items will constitute Excluded Assets for purposes of the Agreement.
 
Section 1.4 Section 1.2(a) of the Agreement is hereby amended and restated in
its entirety to read as follows:
 
“(a)           Deposit Liabilities.  All deposit liabilities maintained at the
Branch Offices, in accordance with the terms of the agreements pertaining to
such deposits, as shown on the books and records of Seller as of the close of
business on the Closing Date, including accrued but unpaid interest thereon
through the Closing Date, except (i) for deposit liabilities that represent loan
escrow accounts or (ii) as provided in this subsection and in Section 2.3(c)
hereof (the “Deposits” or “Deposit Liabilities”), other than any Pre-Closing
Event Liability related to or in respect of such Deposits.  The Deposit
Liabilities as they existed on April 30, 2010 are identified on Schedule
1.2(a)(i).  As soon as practicable after the date of execution of this
Agreement, Seller will provide Buyer with a listing of the deposits of the
Branch Offices, sorted by postal zip code, and, based on this listing, and any
other information available, Buyer and Seller will use Commercially Reasonable
Efforts to determine jointly any customers who are assigned in Seller’s records
to a Branch Office but who appear to be using one of Seller’s other branch
offices and such customers’ deposits will be deemed to be included on Schedule
1.2(a)(ii) for all purposes of this Agreement; provided, however that such joint
determination will be completed no less than ten days prior to the Measurement
Date.  As used herein, the term “Deposit Liabilities” shall include all of the
deposit accounts evidencing deposit products offered by Seller from the Branch
Offices, including savings accounts, statement accounts, checking accounts,
money market accounts, and certificates of deposit; provided, however, that
there shall be excluded from the term “Deposit Liabilities” the Deposits
identified on Schedule 1.2(a)(ii) with all of such excluded deposits being
retained by Seller.”
Section 1.5 Schedule 1.3(a) to the Agreement is hereby amended to delete the
items listed on Schedule A hereto, and such items will not constitute Excluded
Personal Property but will, in accordance with Section 1.3 hereof, constitute
Personal Property for purposes of the Agreement.  Schedule 1.3(a) to the
Agreement is hereby further amended to add the items listed on Schedule B
hereto, and such items will not constitute Personal Property but will, in
accordance with Section 1.3 hereof, constitute Excluded Personal Property for
purposes of the Agreement.
 
Section 1.6 Section 1.5 of the Agreement is hereby amended to insert at the end
of the existing Section 1.5 the following:
 
“Buyer shall be solely responsible for costs associated with (i) removing and/or
replacing any signs, logos, or other insignia indentifying or identified with
Seller and (ii) packing and delivering to Seller those signs, logos, or other
insignia identifying or identified with Seller set forth on Schedule 1.5.”
 
Section 1.7 Schedule 1.5 attached hereto is hereby added as Schedule 1.5 to the
Disclosure Schedule to the Agreement.
 
Section 1.8 Section 2.3(a)(i) of the Agreement is hereby amended and restated in
its entirety to read as follows:
 
“(i)           the net book value of the Real Property and the Personal Property
on the Records of Seller as of the Closing Date (the net book value of which as
of March 31, 2010 is $5,446,697.21), excluding the net book value of the Assets
with the following assets numbers, as identified on Schedule 1.1(e) hereof:
asset numbers 26739, 0026185 and 0018118; plus”
Section 1.9 Section 2.3(a)(ix) of the Agreement is hereby amended and restated
in its entirety to read as follows:
 
“(ix)           the net amount of any prorated items owed by Seller to Buyer
pursuant to Section 2.4; minus”
Section 1.10 Section 2.3(a) of the Agreement is hereby amended to add the
following new Section 2.3(a)(x):
 
“(x)           $112,500.”
Section 1.11 Section 2.3(b) of the Agreement is hereby amended and restated in
its entirety to read as follows:
 
“(b)           Closing Date Payment.  If the Purchase Price, calculated by
Seller as set forth above but based upon the relevant values as of the close of
business on the third business day prior to the Closing Date (the “Measurement
Date”), is a positive number, then on the Closing Date Buyer shall transfer to
Seller, by wire transfer in immediately available funds to an account designated
by Seller, an amount which Seller estimates to be the amount of the Purchase
Price.  If the Purchase Price, calculated by Seller as set forth above but based
upon the relevant values as of the close of business on the Measurement Date, is
a negative number, then on the Closing Date Seller shall transfer to Buyer, by
wire transfer in immediately available funds to an account designated by Buyer,
an amount which Seller estimates to be the amount of the Purchase Price (the
Purchase Price so transferred by Buyer or Seller, as the case may be, is
referred to herein as the “Estimated Purchase Price”); provided, however, that
with respect to Seller’s calculation of the Estimated Purchase Price as of the
Measurement Date, only those Preclosing Loans made at least 15 days or more
prior to the Closing Date are required to be included therein; provided,
further, for avoidance of doubt, all Preclosing Loans transferred to Buyer at
the Closing and not included in Seller’s calculation of the Estimated Purchase
Price as of the Measurement Date (because such Loans were entered into between
15 days prior to the Closing Date and the Closing Date), will be included in
Buyer’s calculation of the Preliminary Statement.  The Estimated Purchase Price
amount shall be set forth in a certificate executed by Seller setting forth in
reasonable detail Seller’s calculation and delivered to Buyer by 3:00 p.m.
Chicago time on the day following the Measurement Date, which amount and
calculation shall be reasonably acceptable to Buyer.”
 
Section 1.12 Section 5.1(b)(iii) of the Agreement is hereby amended and restated
in its entirety to read as follows:
 
“(iii)           (A) extend any new, or renew any existing, loan (or
Commitment), credit, lease, or other type of financing or renew any such type of
financing in which the maximum principal amount thereunder would pursuant to the
terms thereof exceed $250,000 in principal amount, including when aggregated
with any other such new extension or renewal for the same borrower, or
(B)  purchase any loan participation interest, which does not meet Seller’s loan
policy requirements as of the date of this Agreement; provided, however, that
with respect to any Preclosing Loans which exceed $250,000 in principal amount,
including when aggregated with any other such new extension or renewal for the
same borrower, Buyer shall have five Business Days after receiving notice
thereof and copies of all credit documentation that Seller has in its possession
regarding such proposed loan or advance to advise Seller if it objects to any
such loan, and any such loans so objected to by Buyer shall be excluded from the
Assets, and any such loans consented to by Buyer shall be added to Schedule
1.1(d);”
 
Section 1.13 In Section 5.9(a)(iv) of the Agreement, the term “Permitted
Exceptions” is hereby amended and restated in its entirety to read “Permitted
Encumbrances.”
 
Section 1.14 In Section 7.4(a), Section 7.4(b) and Section 7.4(c) of the
Agreement, each instance of the term “commercially reasonable efforts” is hereby
amended and restated in its entirety to read “Commercially Reasonable Efforts.”
 
Section 1.15 Section 10.1(f) of the Agreement is hereby amended and restated in
its entirety to read as follows:
 
“(f)           With respect to any Deposit that has a negative balance as of the
close of business on the Closing Date due to an overdraft caused by Seller’s
final payment and settlement, on or before the Closing Date, of one or more
checks, drafts or other items drawn against such account, other than any Deposit
account that has been excluded as an asset or liability being acquired or
assumed under the terms of this Agreement (the “Overdraft Items”), which
negative balance continues to exist at the close of business on the fifth day
after the Closing Date after exercise by Buyer of any setoff rights of which
Buyer is aware, Buyer shall be entitled to reimbursement in immediately
available funds from Seller for the amount of any such negative balance of which
Buyer gives Seller notice within 15 days after the Closing Date, such notice to
include for each Overdraft Item for which reimbursement is sought the
corresponding account number, account holder’s name, account holder’s social
security number, and the amount of overdraft for such Overdraft Item as of the
Closing Date, and for the total amount of all Overdraft Items for which
reimbursement is sought, any amount offset from such Overdraft Items, and the
net amount to be reimbursed to Buyer.  Thereafter, Buyer shall continue as
Seller’s agent, for a period of 60 days after the Closing Date, or such shorter
period as Seller shall request, to assert set off rights and shall promptly
forward the amount set off to Seller in immediately available
funds.  Additionally, thereafter Buyer shall immediately deliver to Seller all
Overdraft Items in Buyer’s possession (if any) for which Seller demands
reimbursement and any payments or amounts received in respect thereof from time
to time, and Seller shall be vested with all rights, title and interest in, to
and in connection with such Overdraft Items which Buyer otherwise would have
had, and Seller shall be entitled to enforce and collect all rights, remedies,
claims, and causes of action against all persons and entities, including,
without limitation, the drawer and depositor(s) which Seller or Buyer shall have
or would have had in connection with the Overdraft Item.”
 
Section 1.16 Notwithstanding the ten day period set forth in Section
5.9(b)(i)(z), with respect to the Branch Office located in Knoxville, Illinois,
Buyer and Seller agree to use Commercially Reasonable Efforts to negotiate and
enter into promptly a lease for such Branch Office on terms and conditions
agreed to by Buyer and Seller.
 
 
ARTICLE II
MISCELLANEOUS
 
                      Section 2.1                      Amendment and
Modification.  This Amendment is entered into pursuant to Section 12.10 of the
Agreement and is intended to amend and modify the Agreement as expressly set
forth in ARTICLE I of this Amendment.
 
Section 2.2                      Counterparts; Delivery.  This Amendment may be
executed in one or more counterparts and by facsimile or other electronic means,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument.  Each executed signature
page to this Amendment and to each agreement and certificate delivered by a
party hereto pursuant to this Amendment may be delivered by any of the methods
described in Section 12.1 of the Agreement, including via facsimile provided
that such delivery is confirmed by the receiving party.
 
Section 2.3                      Ratification; Entire Agreement.  This Amendment
will not affect any terms of the Agreement other than those amended by this
Amendment and is intended to amend, alter or modify the Agreement only as
expressly stated herein.  Except as amended by this Amendment, the Agreement
remains in full force and effect, and is hereby ratified and acknowledged by
each of the parties.  The Agreement (including the documents and the instruments
referred to therein), as amended by this Amendment, and the Exhibits and the
Disclosure Schedules (a) constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and (b), except as provided herein, are not
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.
 
Section 2.4                      Severability.  Each term and provision of this
Amendment constitutes a separate and distinct undertaking, covenant, term and/or
provision hereof.  In the event that any term or provision of this Amendment
shall be determined to be unenforceable, invalid or illegal in any respect, such
unenforceability, invalidity or illegality shall not affect any other term or
provision hereof; but this Amendment shall be construed as if such
unenforceable, invalid or illegal term or provision had never been contained
herein.  Moreover, if any term or provision of this Amendment shall for any
reason be held to be excessively broad as to time, duration, activity, scope or
subject, the parties request that it be construed, by limiting and reducing it,
so as to be enforceable to the fullest extent permitted under Applicable Law.
 
Section 2.5                      Authorization.  Each party hereto represents
and warrants to the other party hereto that the execution, delivery and
performance of this Amendment by such party have been duly and validly
authorized and approved by the board of directors or other governing body of
such party, and that no other proceedings (corporate or otherwise) on the part
of such party is necessary to authorize this Amendment.
 
                      Section 2.6                      Interpretation.
 
(a) The headings contained in this Amendment are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Amendment.
 
(b) When a reference is made in this Amendment to a section or article, such
reference shall be to a section or article of the Agreement unless otherwise
clearly indicated to the contrary.
 
(c) Upon execution hereof, each reference in the Agreement to “this Agreement,”
“hereby,” “hereunder,” “herein,” “hereof” or words of like import referring to
the Agreement shall mean and refer to the Agreement as amended by this
Amendment.  Any and all notices, requests, certificates and other instruments
executed and delivered prior to, on or after the date of this Amendment may
refer to the Agreement without making specific reference to this Amendment, but
nevertheless all references to the Agreement shall be a reference to such
document as amended hereby.
 
(d) A reference to any party to this Amendment or any other agreement or
document shall include such party’s successors and permitted assigns.
 


[Signature Page Follows]
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties to the Agreement have caused this Amendment to
be executed by their duly authorized representatives as of the date of this
Amendment.


FIRST MID-ILLINOIS BANK & TRUST, N.A.






By /s/ William S.
Rowland                                                                
William S. Rowland
      Chairman and Chief Executive Officer






FIRST BANK






By /s/ Terrance M.
McCarthy                                                                
      Terrance M. McCarthy
      Chairman, President and Chief Executive Officer




